Per Curiam.
1. The amendment offered by the petitioner was properly allowed, and was not open to the criticism that it was not germane . to the cause of action stated in the original petition.
2. While there is some lack of'harmony in the authorities relating to the question involved in this application for injunction, these differences of opinion among the courts existed at the time of the decision in the ease of Cosgrove v. City of Augusta, 103 Ga. 835 (31 S. E. 445, 42 L. R. A. 711, 68 Am. St. R. 149); and it appearing to us that the doctrine therein laid down is sound, we adhere to it. That case is controlling upon the issues presented here; and so holding,-the judgment of the court below granting the injunction is affirmed.

Judgment affirmed.


All the Justices concur, except Beck, P. J., who dissents from the ruling in the second headnote.